IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         December 1, 2008

                                     No. 08-30320                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


FEDERAL TRADE COMMISSION,

                                                  Plaintiff,
v.

NATIONAL BUSINESS CONSULTANTS, INC.; ET. AL.,

                                                  Defendants,

JOSEPH C. CHAUTIN, III; HARDY, CAREY, CHAUTIN & BALKIN, LLP,

                                                  Appellants.



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:89-CV-1740


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Appellant Joseph C. Chautin, III appeals the district court’s award of
attorney’s fees that were 31.5% lower than the lodestar calculation. Chautin and
his firm, Hardy, Carey, Chautin & Balkin, LLP, were appointed as special



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 08-30320

counsel to assist in the sale of a radio station to satisfy a $3 million judgment
obtained by the Federal Trade Commission against defendants National
Business Consultants, Inc., Robert Namer, Namer, Inc., America First
Communications, Inc., and Friends of Namer. The sale of the station took more
than twenty-seven months.           During that time, Chautin’s efforts were
complicated by defendant Namer’s attempts to interfere with the sale, as well
as the effects of Hurricane Katrina.
      After the sale of the station in October 2007, the receiver in charge of
liquidating the defendants’ assets sought court approval for the payment to
Chautin and his firm of attorney’s fees and expenses incurred. A magistrate
judge issued a report and recommendation concluding that the hours expended
by Chautin were reasonable, subject to a twelve percent deduction for failure to
exercise billing judgment. The magistrate also determined that no further
adjustment was required based on the twelve factors set out in Johnson v.
Georgia Highway Express, Inc.1 The magistrate ultimately recommended a fee
award of $64,264.20 instead of the requested $73,027.50. The district court
approved the receiver’s motion for fees and adopted the majority of the
magistrate’s recommendation, changing only the actual amount awarded. The
district court lowered the amount to $50,000 without stating the specific reasons
for the reduction.
      The receiver filed a motion seeking reconsideration of the district court’s
award, which the district court granted. The court held oral arguments on the
issue, at which the judge expressed the concern that Chautin spent more time
than reasonably necessary in dealing with motions and other delay tactics by
Namer. Specifically, the judge stated:



      1
        488 F.2d 714, 717-19 (5th Cir. 1974), overruled on other grounds by Blanchard v.
Bergeson, 489 U.S. 87, 90 (1989).

                                           2
                                       No. 08-30320

      [I]t seemed to me that if you erred at all, and I am not suggesting
      that I am sure about this, it was in taking more to heart or more
      seriously some of the activities that you were confronted by, that
      you had to deal with but that could have almost been ignored with
      the knowledge that they were so clearly delaying tactics and only
      that.
The court explained that this was the reason for the deduction from the
magistrate’s recommendation. The district court later affirmed its original order
“for the reasons stated at oral argument” and included a copy of the oral
argument transcript with the new order.
      We review a district court’s ruling on an attorney’s fee award for abuse of
discretion.2     This circuit begins with the “lodestar method” for calculating
attorney’s fees, which requires the district court to “determine the reasonable
number of hours expended on the litigation and the reasonable hourly rate for
the participating lawyer” and multiply them together to calculate the lodestar.3
In determining the reasonableness of the hours expended, counsel is required to
exercise billing judgment to exclude from the fee request any hours that are
excessive, redundant or otherwise unnecessary.4 Once the court calculates the
lodestar, it can then adjust the fee award upward or downward based on the
twelve factors set forth in Johnson.5
      Chautin asserts that the district court abused its discretion by
downwardly departing from the lodestar without providing clear reasoning for
the decrease. Though the Supreme Court has stated that it is important for
courts to “provide a concise but clear explanation of its reasons for the fee



      2
          Forbush v. J.C. Penney Co., 98 F.3d 817, 821 (5th Cir. 1996).
      3
          Id.
      4
          See Hensley v. Eckerhart, 461 U.S. 424, 434 (1983).
      5
          Forbush, 98 F.3d at 821.

                                              3
                                           No. 08-30320

award,”6 this does not require that “the trial court’s findings . . . be so
excruciatingly explicit in this area of minutiae that decisions of fee awards
consume more paper than did the cases from which they arose.”7 Indeed, “we are
not required to reverse summarily a district court finding which omits discussion
of one of the Johnson factors so long as the record clearly indicates that the
district court has utilized the Johnson framework as the basis of its analysis.”8
       Here, the district court followed the Johnson framework in calculating the
attorney’s fee award. The magistrate addressed the Johnson factors. The
district court adopted the magistrate’s report but determined that a downward
adjustment was appropriate because the time Chautin spent dealing with
Namer’s delay tactics was not reasonable. The first Johnson factor, the time and
labor required, specifically calls for the trial judge to “weigh the hours claimed
against his own knowledge, experience, and expertise of the time required to
complete similar activities.”9 The district court did that in determining that a
downward adjustment was necessary. Though Chautin argues that he was
professionally and ethically bound to deal with those delay tactics in the manner
in which he did, he has not pointed to anything in the record that would indicate
an abuse of discretion on the part of the district court. We must defer to the
district court’s more in-depth understanding of this case and the broad discretion
district courts have in determining the amount of a fee award.
                                       *        *         *
       We AFFIRM the district court’s award of $50,000 in attorney’s fees.



       6
           Hensley, 461 U.S. at 437.
       7
         Forbush, 98 F.3d at 823 (quoting La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 331
(5th Cir. 1995)).
       8
           Id. (quoting Cobb v. Miller, 818 F.2d 1227, 1232 (5th Cir. 1987)).
       9
           Johnson, 488 F.2d at 717.

                                                4